The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR 72201
Dear Mr. McCuen:
This is in response to your request for an opinion on the effective date of legislation passed at the special session of the Seventy-Ninth General Assembly. Your question pertains to legislation that did not carry an emergency clause or a specified effective date. You indicate that, according to SCR 1, the special session adjourned, sine die, on March 2, 1994.
As stated in Op. Att'y Gen. 93-149A (copy enclosed), "[a]cts of the General Assembly with no emergency clause or specified effective date become effective ninety days after adjournment of the session at which they were enacted." The day of adjournment is not counted. Starting the first full day after adjournment, and counting ninety full days, the effective date of acts with no emergency clause or specified effective date become effective on the ninety-first day, which in this case is June 1, 1994.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB/NAH:cyh Enclosure